DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2020 has been entered.
This Non-Final office action is responsive to filed on 12/11/2020. Claims 1-16 are presented in the case. Claims 1, 4, 7 and 11 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Remarks
Claim Rejection:
Applicant’s prior art arguments see pages 7-10, filed on 12/11/2020, with respect to amended claims 1, 4, 7 and 11 have been fully considered and they are partially persuasive. 
a.    Specifically, Applicant argues (pgs. 7-10) that the cited references do not teach the newly amended claim limitations.
b.    Examiner agrees. Accordingly, a new reference, White (US 6618733 B1) has been added to the rejection, as further detailed below.
c.    The foregoing applies to all independent claims and their dependent claims.

Argument 1 (Pg. 8-9), with respect to claim 1: The applicant alleges that the combination of Chau and Githens does not teach or suggest "an entity-relationship schema of an object-relational database".
Response: The examiner respectfully disagrees with the applicant. Additionally, Applicant’s specification does not disclose a special definition of “object-relational database”, merely 
Githens clearly specify that into [0055]; “the database 139 may be organized according to a relational schema (accessible by SQL queries) or according to an XML schema (accessible by XML queries). However, the invention is not limited to a particular schema and contemplates extension to schemas presently unknown. As used herein, the term “schema” generically refers to a particular arrangement of data.”, According to this Examiner considered object as a arrangements of data which stored as entities. A database object is any defined object in a database that is used to store or reference data. Furthermore, "the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). [MPEP 2145].
Argument 2 (Pg. 9), with respect to claim 1: Examiner has failed to establish then even a primafacie case of obviousness with regard to claim 1. Furthermore, Applicant respectfully notes that an attempt to combine the incompatible teachings of Chau and Githens would not be remotely predictable, but rather would require undue experimentation and inventive activity.
Response: The examiner respect fully disagrees with the applicant. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 U.S.P.Q. 871 (C.C.P.A. 1981); In re Merck & Co., 800 F.2d 1091, 231 U.S.P.Q. 375 (Fed. Cir. 1986).  Chau discloses a method for allows users to interact with an entity relationship model, and Githens discloses a method enabling a user to view graphically how different available items compare to one another.  It would have been obvious to a person of ordinary skill in the art to modify Chau
Chau and Githens are analogous art because both references concern displaying graphical user interface and method of use thereof that allows users to interact with an entity relationship model. Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to combination of Chau and Githens precisely teaches such as Chau discloses a method for allows users to interact with an entity relationship model, and Githens discloses a method enabling a user to view graphically how different available items compare to one another. The motivation for doing so would have been to make sure to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily. Therefore, Examiner has provided articulated reasoning with some rational to support the legal conclusion of obviousness.
The foregoing applies to all independent claims.

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites the limitation “an entity-relationship schema of an object-relational database", is not clearly define into specification of Pub. (US 20190042581 A1). For example, [0036]; database server 108 may host multiple clients (tenants). Each storage area for each tenant can have different versions of different applications installed. Separate from the tenants, an application library hosts every available version of every available application. User data is also stored within the storage area associated with each tenant. FIG. 1B depicts a block diagram of an exemplary multi-tenanted database server 108, including storage areas 150, 152, and 154 for three tenants and an application library 160. A single set of database tables may hold all entity-relationship data for all tenants. (But does not specify any particular database system). This does not provide support for an object-relational database. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. The amendment is not supported by the disclosure and therefore constitutes new matter.
Claims 4, 7 and 11 are rejected similarly.
Claims 2-3, 5-6, 8-10 and 12-16 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 9, 11-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over White; Jason S. et al. (US Paten No. US 6618733 B1, hereinafter White), in a view of Chau; Carolyn Khanh et al. (US Paten Pub. No. US 20070005562 A1, hereinafter Chau) and in a view of Steven Githens et al. (US Paten Pub. No. US 20050057566 A1, hereinafter Githens).

Regarding Claim 1 is an independent claim; White teaches a user interface for allowing a user to create a chart, the user interface comprising:
an entity type selection area for allowing a user to select an entity type from a plurality of entity types available in an entity-relationship schema of an object-relational database (White: Fig:7A, Col: 20 and Ln: 26-28; FIG. 7A includes at least one input frame 701 for inputting an object type name (“object name type consider as an entity”), further see into Col: 5 and Ln: 1-4; an object data model that includes one or more objects (or items) and relations that characterize the semantics of the relationships between objects, further see Fig: 2-3, Col: 6 and Ln:15-19; the present invention, including a plurality of objects (Object A, Object B, Object C and Object D as shown) each having a plurality of attributes (as data members) for storing useful information that describes characteristics of the corresponding object, further see into Col: 7 and Ln: 63-65; FIGS. 2 and 3 may be embodied in any arbitrary database model including a relational database model, object database model, object-relational database model); 
an explorer for displaying the entity-relationship schema associated with the selected entity type and allowing a user to navigate the schema by selecting one or more relationship paths, whereby each relationship path corresponds to the entity type according to the entity relationship schema, wherein the user can further extend the relationship path by selecting from relationship types that are connected to the corresponding entity type in either direction according to the entity relationship schema (White: Fig:7B-C, Col: 20 and Ln: 36-45; FIG. 7B, the “Properties” window 700b includes an input frame 703 for specifying a set of attributes (or properties) associated with objects of the object type (and possibly for specifying the type of these attributes or other properties for these attributes, which is not shown). Preferably, the GUI 700 is invoked through user interaction with pull down menus associated with the view window 500 of the view mechanism of FIGS. 5A and 5B and/or through user interaction with the corresponding type node of the view window 500 as illustrated in FIG. 7C); 
However, White may not explicitly teach every aspect of
a list area for displaying one or more available fields of the entity type associated with the currently selected relationship path selected from the explorer; 
However, Chau teaches:
a list area for displaying one or more available fields of the entity type associated with the currently selected relationship path selected from the explorer (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group and further into [0029]; if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order);
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying in a view window information characterizing semantics of relations between objects as taught in White with further a method for allows users to interact with an entity relationship model as taught in by Chau. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface for formulating queries against an entity relationship model without requiring knowledge of entity relationships on the part of the user (Chau: [0001]).

However, White and Chau may not explicitly teach every aspect of
a chart type selection area allowing a user to select from a plurality of chart types; and 
a target area for displaying a list of bindable data targets, wherein the list of bindable data targets varies as a function of the chart type selected by the user and includes both mandatory bindable data targets and optional data targets, and wherein the target area is configured to enable a user to assign one or more of the available fields to the bindable data targets to create the chart.
Githens teaches:
a chart type selection area allowing a user to select from a plurality of chart types (Githens: Fig:6 and [0062]; Using a selection element 620, such as a drop down menu, or any other suitable means, the user selects the graphical representation type. In the illustrated example, the user selects “SVG BAR CHART” from the selection element 620 and further see into [0061]; graphical representation types available for selection include line charts, pie charts, scatter plots, and the like); and 
a target area for displaying a list of bindable data targets (Githens: Fig:7 and [0063]; GUI 700 includes a parameter specification section 710 having a plurality of parameter selection elements 720, 730, 740, 750 and 760), wherein the list of bindable data targets varies as a function of the chart type selected by the user (Githens: Fig:7 and [0040]; a plurality of abstract data structure templates, each related to a specific graphical representation type and independent of a given data source, a more abstract and standard way to represent data associated with a particular graphical representation type is provided. For instance, assume a BarChart data structure template that captures template attributes (such as title, background color, legend labels, values for each series of data, etc.) associated with a bar chart, further see into [0065]; abstract attributes values shown in Table I include a ChartType specification (line 004) and a parameter specification (lines 005-011). In one embodiment, the parameter specification is a list of abstract fields that abstractly define graphical elements of the graphical representation. A parameter specification in the abstract attributes values may consist of a field name and an associated value, further see into [0063]; “Fig. 7 shows X-axis and Y-axis fields and “pie charts” do not have X-axes or Y-axes, a skilled artisan would understand that Githens suggests that the list varies as a function of the type selected”))) and includes both mandatory bindable data targets (Githens: Fig:7 and [0063]; “selection element 730 and selection field 740 are consider a mandatory bindable targets data for bar chart”)) and optional data targets (Githens: Fig:7 and [0063]; “a background color and a graph background color using the selection fields 750 and 760 consider as a optional data targets”), and wherein the target area is configured to enable a user to assign one or more of the Githens: Fig:7 and [0063]; validates the specification of the graphical representation parameters by clicking the “Execute” button 770 to execute rendering the query result 610 of FIG. 6 according to the selected abstract attributes values in a bar chart graphic, further see into Fig:8 and [0080];  graphical representation 800 consists of a bar chart 802 which has been created on the basis of the abstract data structure illustrated in Table III above. Accordingly, the bar chart 802 groups a plurality of different cities (“Detroit”, “London”, New York” and “Rochester”) on an x-axis 830 labeled “City”. The bar chart further shows data values 840 forming a y-axis 850 labeled “Marital Status Count”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.

Regarding claim 3, is a dependent on claim 1, White, Chau and Githens discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, White and Chau may not explicitly teach every aspect of
a mechanism to select a chart type.
However, Githens teaches:
a mechanism to select a chart type (Githens: Fig:6 and [0062]; a selection element 620, such as a drop down menu, or any other suitable means, the user selects the graphical representation type).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.

Regarding Claim 7 is an independent claim; White teaches a system for generating a chart based on entity relationship data, the system comprising:
an object-relational database storing one or more entity-relationship schema (White: Col: 5 and Ln: 1-4; an object data model that includes one or more objects (or items) and relations that characterize the semantics of the relationships between objects, further see Fig: 2-3, Col: 6 and Ln:15-19; the present invention, including a plurality of objects (Object A, Object B, Object C and Object D as shown) each having a plurality of attributes (as data members) for storing useful information that describes characteristics of the corresponding object, further see into Col: 7 and Ln: 63-65; FIGS. 2 and 3 may be embodied in any arbitrary database model including a relational database model, object database model, object-relational database model); GSI-olo3USol-SFPage 3 of 11
a user interface comprising: an explorer area for displaying, and enabling selection of, one or more relationship paths of an entity relationship schema associated with a selected entity type, the entity relationship schema being of the one or more entity relationship schema stored in the object- relational database (White: Fig:7B-C, Col: 20 and Ln: 36-45; FIG. 7B, the “Properties” window 700b includes an input frame 703 for specifying a set of attributes (or properties) associated with objects of the object type (and possibly for specifying the type of these attributes or other properties for these attributes, which is not shown). Preferably, the GUI 700 is invoked through user interaction with pull down menus associated with the view window 500 of the view mechanism of FIGS. 5A and 5B and/or through user interaction with the corresponding type node of the view window 500 as illustrated in FIG. 7C, further see into Col: 7 and Ln: 63-65; FIGS. 2 and 3 may be embodied in any arbitrary database model including a relational database model, object database model, object-relational database model)
a processor; and a non-transitory computer-readable storage medium storing a program to be executed by the processor (White: Fig:1, Col:4 and Ln: 28-35; the computer processing system 1 comprises a number of conventional components, namely: one or more central processing units 2 (e.g. microprocessors); memory 3 for storing an operating system (for example, Microsoft Windows, or a UNIX operating system)), the program including instructions for receiving an entity type selection made by a user (White: Fig:7A, Col: 20 and Ln: 26-28; FIG. 7A includes at least one input frame 701 for inputting an object type name (“object name type consider as an entity”)); and
However, White may not explicitly teach every aspect of
a list area for displaying one or more fields associated with the currently selected relationship path selected from the entity relationship schema; and 
However, Chau teaches:
a list area for displaying one or more fields associated with the currently selected relationship path selected from the entity relationship schema (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group and further into [0029]; if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order); and
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying in a view window information characterizing semantics of relations between objects as taught in White with further a method for allows users to interact with an entity relationship model as taught in by Chau. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface for formulating queries against an entity relationship model without requiring knowledge of entity relationships on the part of the user (Chau: [0001]).

White and Chau may not explicitly teach every aspect of
a target area for displaying bindable data targets and configured to enable a user to assign one or more fields displayed in the list area to the bindable data targets; and 
generating and storing in the computer-readable storage medium a binding instance for each bindable data target having one or more fields assigned thereto, the binding instance including a representation of each link on the selected relationship path; and 
generating the chart based on the fields assigned to the bindable data targets.
However, Githens teaches:
a target area for displaying bindable data targets and configured to enable a user to assign one or more fields displayed in the list area to the bindable data targets (Githens: Fig:7 and [0063]; GUI 700 includes a parameter specification section 710 having a plurality of parameter selection elements 720, 730, 740, 750 and 760); and 
generating and storing in the computer-readable storage medium a binding instance for each bindable data target having one or more fields assigned thereto, the binding instance including a representation of each link on the selected relationship path (Githens: Fig: 6 and [0062]; GUI 600 includes a query result set 610 having a plurality of data items 612, 614, 616 and 618.  Each one of the data items 612, 614, 616 and 618 corresponds to a column of one or more tables (e.g., of the database 139, shown in FIG. 1)); and 
generating the chart based on the fields assigned to the bindable data targets (Githens: Fig:8 and [0080];  graphical representation 800 consists of a bar chart 802 which has been created on the basis of the abstract data structure illustrated in Table III above. Accordingly, the bar chart 802 groups a plurality of different cities (“Detroit”, “London”, New York” and “Rochester”) on an x-axis 830 labeled “City”. The bar chart further shows data values 840 forming a y-axis 850 labeled “Marital Status Count”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would 

Regarding claim 15, is a dependent on claim 7, White, Chau and Githens discloses a system for generating a chart based on entity relationship data, the system comprising: a user interface comprising:
However, White and Chau may not explicitly teach every aspect of
wherein the bindable data targets include both mandatory bindable data targets and optional bindable data targets.
However, Githens teaches:
wherein the bindable data targets include both mandatory bindable data targets (Githens: Fig:7 and [0063]; “selection element 730 and selection field 740 are consider a mandatory bindable targets data for bar chart”)and optional bindable data targets (Githens: Fig:7 and [0063]; “a background color and a graph background color using the selection fields 750 and 760 consider as a optional data targets”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.

Regarding Claim 11 is an independent claims are similar in scope to claim 1 and are rejected similarly.

Regarding Claims 9 and 12 are a dependent claims are similar in scope to claim 3 and are rejected similarly.


Claims 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over White, in a view of Chau, in a view of Githens as applied to claim 1 above and in a view of Baker; Scott T. (US Paten Pub. No. US 20120005045 A1, hereinafter Baker).

Regarding claim 2, is a dependent on claim 1, White, Chau and Githens discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, White, Chau and Githens may not explicitly teach every aspect of
a preview area for displaying the chart based on the fields bound with the bindable data targets.
However, Baker teaches:
a preview area for displaying the chart based on the fields bound with the bindable data targets (Baker: Fig: 3 and [0053]; users have the ability to choose the search criteria 24, 25 that are used as variables along the axes of the X/Y graph 32. Utilizing drop-down boxes 33 and 35, users can select from any of the search criteria to determine the vertical criteria “Y axis” 36 and the horizontal criteria “X axis” 34). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White, Chau and Githens with further a method enabling a user to view graphically how different available items compare to one another as taught by Baker. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows user interface that allows an ER model to be intuitively interrogated for generating charts, visualizations and other similar analysis and minimize the amount of time for operation.

Regarding claim 10, is a dependent on claim 8, White, Chau, Githens and Baker discloses a method for generating a chart based on entity relationship data:
However, White, Chau and Baker may not explicitly teach every aspect of
a database for storing the displayed chart and the entity relationship schema.
However, Githens
a database for storing the displayed chart and the entity relationship schema (Githens: Fig:1 and [0055]; data generator 122 can be implemented, e.g., as an input unit receiving data from a user or as a data querying application retrieving data from a database (e.g., database 139 shown in storage 138), further see into [0055]; database 139 may be organized according to a relational schema (accessible by SQL queries) or according to an XML schema (accessible by XML queries), further see into [0082]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.

Claim 8 is similar in scope to claim 2 and is rejected similarly.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over White, in a view of Chau and in a view of Githens as applied to claim 11 above and in a view of Jerry A. Waldorf (US Paten No. US 7667582 B1, hereinafter Waldorf).

Regarding claim 16, is a dependent on claim 11, White, Chau and Githens discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, White, Chau and Githens may not explicitly teach every aspect of
wherein the computer program further comprising instructions to: generate and store in the computer readable storage medium at least one binding instance including a representation of the selected entity and of the currently selected relationship path.
However, Waldorf
wherein the computer program further comprising instructions to: generate and store in the computer readable storage medium at least one binding instance including a representation of the selected entity and of the currently selected relationship path (Waldorf: Fig:4 and 9, Col: 9 and Ln:6-15; a value for the field of the dataset determines a value for the KPI. Binding one or more KPIs to a chart definition determines the information conveyed in the chart upon instantiation (step 370), further see into Col: 9 and Ln: 6-15; chart definition is then stored (step 380), further see into Col: 2 and Ln:35-42; a user a selection of operators for at least one of the data fields, wherein the user selects the one or more operators from a list of graphical representations of operators, and to receive a mapping between the one or more operators and the data field to a dataset, wherein the dataset has one or more fields and each field is an input of a chart. The instruction cause the computer system to store the mapping, the data definition, the operators and the dataset as a chart definition).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White, Chau and Githens with further a method for defining, creating, and presenting a chart as taught by Waldorf. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a system which advanced our ability to compute and transform data into charts or graphs and thereby provide meaningful information about data that has been accumulated.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable White, in a view of Chau and in a view of Baker; Scott T. (US Paten Pub. No. US 20120005045 A1, hereinafter Baker).

Regarding Claim 4 is an independent claim; White teaches a method for generating a chart based on entity relationship data, the method comprising: 
determining from an object-relational database an entity relationship schema (White: Fig:7A, Col: 20 and Ln: 26-28; FIG. 7A includes at least one input frame 701 for inputting an object type name (“object name type consider as an entity”), further see Fig: 2-3, Col: 6 and Ln:15-19; the present invention, including a plurality of objects (Object A, Object B, Object C and Object D as shown) each having a plurality of attributes (as data members) for storing useful information that describes characteristics of the corresponding object, further see into Col: 7 and Ln: 63-65; FIGS. 2 and 3 may be embodied in any arbitrary database model including a relational database model, object database model, object-relational database model); 
displaying one or more relationship paths of the entity relationship schema associated with the selected initial entity type; selecting a relationship path from the displayed entity relationship schema (White: Fig:7B-C, Col: 20 and Ln: 36-45; FIG. 7B, the “Properties” window 700b includes an input frame 703 for specifying a set of attributes (or properties) associated with objects of the object type (and possibly for specifying the type of these attributes or other properties for these attributes, which is not shown). Preferably, the GUI 700 is invoked through user interaction with pull down menus associated with the view window 500 of the view mechanism of FIGS. 5A and 5B and/or through user interaction with the corresponding type node of the view window 500 as illustrated in FIG. 7C); 
However, White may not explicitly teach every aspect of
displaying one or more fields of the entity type that corresponds to the selected relationship path; 
traversing relationship instances from those entity instances according to the selected relationship path to determine at least one other entity instance; 
loading a data value for the assigned field for the determined at least one other entity instance; and 
However, Chau teaches:
displaying one or more fields of the entity type that corresponds to the selected relationship path (Chau: Fig:7 and [0029]; When scalar fields (as opposed to aggregate fields) from a related role that is “to one” from the context entity are added to the right of the existing items, the fields are added as additional details to the existing group and further into [0029]; if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order
traversing relationship instances from those entity instances according to the selected relationship path to determine at least one other entity instance (Chau: Fig:6 and [0027]-[0028]; when the user clicks on a role 207, the roles 207 a associated with that role are then shown, For example, “Employee” to “Reports To” is a “to one” role and “Employee” to “Orders” is a “to many” role); 
loading a data value for the assigned field for the determined at least one other entity instance (Chau: [0029]; FIG. 6 shows adding “Reports To” identifying attributes to the Employee group. As shown in FIG. 7, if a user adds fields from a “to many” role from the context entity or a role that crosses a “to many” role, the context entity changes to the entity that was a “to many” role. For example, when “Order Year” is added to the Employee report, the context entity changes to the Order); and 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for displaying in a view window information characterizing semantics of relations between objects as taught in White with further a method for allows users to interact with an entity relationship model as taught in by Chau. Thus, one of ordinary skill in the art would be motivated to make such a combination to provide a user interface for formulating queries against an entity relationship model without requiring knowledge of entity relationships on the part of the user (Chau: [0001]).

However, White and Chau may not explicitly teach every aspect of
selecting an initial entity type for which a chart will be generated; 
assigning a displayed field to a bindable data target; and
generating the chart based on the field assigned to the bindable data target by: loading entity instances of the initial entity type; 
generating the chart using the loaded data value for a purpose indicated by the bindable data target to which the assigned field is assigned.
However, Baker
selecting an initial entity type for which a chart will be generated (Baker: Fig:1 and [0047]; he has chosen the Audi A4 as the vehicle's make and model 14, (Examiner consider as an entity”); 
assigning a displayed field to a bindable data target (Baker: Fig:3 and [0049]; default display shows vehicles plotted using their mileage 34 and their listing price 36 as the X and Y coordinates, respectively); and 
generating the chart based on the field assigned to the bindable data target by (Baker: Fig:3 and [0049]): loading entity instances of the initial entity type (Baker: Fig:3 and [0049]; “search criteria options listed on the display 24, 26 and vehicle that meets the search criteria is displayed as a data point on an X/Y graph 32”); 
generating the chart using the loaded data value for a purpose indicated by the bindable data target to which the assigned field is assigned (Baker: Fig:3 and [0049]; user selects the “graph” view, he is brought to a display that is represented by FIG. 3. In this display, instead of seeing vehicles listed sequentially or in a gallery display, each vehicle that meets the search criteria is displayed as a data point on an X/Y graph 32).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by Baker. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows user interface that allows an ER model to be intuitively interrogated for generating charts, visualizations and other similar analysis and minimize the amount of time for operation.
Regarding claim 5, is a dependent on claim 4, White, Chau and Baker discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, White and Chau may not explicitly teach every aspect of
a mechanism to select a chart type.
However, Baker
a mechanism to select a chart type (Baker: Fig: 35 and [0107]; graph 352 where the user chooses the “bar” option 355 from within the “Graph Type” box 350, (“see into Fig:35; two options “Graph Type” are X/Y graph and bar graph to choose”)). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White and Chau with further a method enabling a user to view graphically how different available items compare to one another as taught by Baker. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that allows user interface that allows an ER model to be intuitively interrogated for generating charts, visualizations and other similar analysis and minimize the amount of time for operation.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over White, in a view of Chau in a view of Baker as applied to claim 4 above and in a further view of Hogan; Patrick M. et al. (US Patent No. 5414809 A, hereinafter Hogan).

Regarding claim 6, is a dependent on claim 4, White and Chau and Baker discloses a user interface for allowing a user to create a chart, the user interface comprising:
However, White, Chau and Baker may not explicitly teach every aspect of
storing the displayed chart in a memory.
However, Hogan teaches:
storing the displayed chart in a memory (Hogan: Fig: 12, Col:10 and Ln:59-62; In step 109a, when the input is complete, graphics engine 12 declares a new value for the data represented by the object and writes that value into local data store 14). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in Chau and Baker with further a method to provide a graphics interface as taught by Hogan. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over White, in a view of Chau in a view of Baker as applied to claim 4 above and in a further view of Githens.

Regarding claim 13, is a dependent on claim 4, White, Chau and Baker discloses a method for generating a chart based on entity relationship data: 
However, White, Chau and Baker may not explicitly teach every aspect of
wherein the step of assigning a displayed field to a bindable data target further comprises assigning a displayed field to a mandatory bindable data target and assigning a second displayed field to an optional bindable data target.
However, Githens teaches:
wherein the step of assigning a displayed field to a bindable data target further comprises assigning a displayed field to a mandatory bindable data target (Githens: Fig:7 and [0063]; “selection element 730 and selection field 740 are consider a mandatory bindable targets data for bar chart”)) and assigning a second displayed field to an optional bindable data target (Githens: Fig:7 and [0063]; “a background color and a graph background color using the selection fields 750 and 760 consider as a optional data targets”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White, Chau and Baker with further a method enabling a user to view graphically how different available items compare to one another as taught by Githens. Thus, one of ordinary skill in the art would be motivated to make such a combination to get a more efficient method that suitable to define graphical representations of data, such as bar, line or pie charts are often used for visually analyzing complex data sets more easily.


Claims 14  is rejected under 35 U.S.C. 103 as being unpatentable over White, in a view of Chau in a view of Baker as applied to claim 4 above and in a further Abhijit Bose et al. (US Pub. No. 20170228454 A1, hereinafter Bose).

Regarding claim 14, is a dependent on claim 4, White, Chau and Baker discloses a method for generating a chart based on entity relationship data: 
However, White, Chau and Baker may not explicitly teach every aspect of
generating a binding instance for each bindable data target having a displayed field assigned thereto, the binding instance including a representation of a relationship path between the initial entity type and the at least one other entity instance.
However, Bose teaches:
generating a binding instance for each bindable data target having a displayed field assigned thereto, the binding instance including a representation of a relationship path between the initial entity type and the at least one other entity instance (Bose: Fig:3 and [0031];  an entity graph 300 may comprise one or more edges 302-312 and/or one or more nodes 314-320, further see into [0035]; node 320 which represents an entity, and a node, like node 316, that represents a city, and this association may be formed based upon information indicating that the entity associated with the node 320 lives, has lived, is located, and/or has been located in the city associated with the node 316).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine a method for allows users to interact with an entity relationship model as taught in White, Chau and Baker with further a method for generating an entity graph as taught by Bose. Thus, one of ordinary skill in the art would be motivated to make such a combination to to extract highly sophisticated relations and related entities, each extracted entity and relation being represented by a very rich structure of information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITISHA N PARBADIA whose telephone number is (571)270-0683.  The examiner can normally be reached on Monday 9am -5pm and Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRITISHA N PARBADIA/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145